 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL G. TIERNEY
     LAURA D. WITHERS
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:17-CR-00021-DAD-BAM

12            Plaintiff,                                  FINAL ORDER OF FORFEITURE

13                             v.

14    ROCKY COTTRELL,

15            Defendant.

16

17           WHEREAS, on November 25, 2019, the Court entered a Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Rocky

19   Cottrell in the following property;

20                   a. Samsung Galaxy S7, seized from defendant by law enforcement on or about

21                         august 9, 2016; and,

22                   b. Samsung Galaxy S4, seized from defendant by law enforcement on or about

23                         August 9, 2016.

24           AND WHEREAS, beginning on November 26, 2019, for at least thirty (30) consecutive

25   days respectively, the United States published notice of the Court’s Orders of Forfeiture on the

26   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

27   all third parties of their right to petition the Court within sixty (60) days from the first day of

28   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in
                                                         1
 1   the forfeited property;

 2          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 3   subject property and the time for any person or entity to file a claim has expired.

 4          Accordingly, it is hereby ORDERED and ADJUDGED:

 5          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 6   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

 7   to be disposed of according to law, including all right, title, and interest of Rocky Cottrell.

 8          2.      All right, title, and interest in the above-listed property shall vest solely in the

 9   name of the United States of America.

10          3.      The Federal Bureau of Investigation shall maintain custody of and control over

11   the subject property until it is disposed of according to law.

12   IT IS SO ORDERED.
13
        Dated:     January 27, 2020
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
